Citation Nr: 1339646	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1976 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that he has PTSD as a result of his service in Southwest Asia.  

At a VA examination in January 2011, the examiner determined, however, that the Veteran did not meet the full diagnostic criteria for PTSD under DSM-IV guidelines, and offered a negative nexus opinion as to any PTSD or other psychiatric disorder.  The examiner based his opinion on the fact that the Veteran retired from the military in June 1998 without any psychological problems and did not seek psychiatric treatment until approximately 2008.  

The examiner determined that the Veteran's clinical presentation and self-report of symptoms were more consistent with a mood disorder, specifically depressive disorder, which he found was also less likely than not causally or etiologically related to the Veteran's military service.  The Board notes at this juncture that although the Veteran is certainly competent to report as to his symptoms, he is not required to accurately identify his own psychiatric diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Board finds that the January 2011 VA examination is inadequate.  Specifically, the examiner primarily relies on the Veteran being psychiatrically normal at his separation from service.  In addition, the examiner failed to provide a comprehensive explanation on why the Veteran's diagnosed depressive disorder was not at least as likely as not caused by the Veteran's military service.  

The record also reflects that there are outstanding VA treatment records that may be pertinent to the Veteran's claim on appeal.  The most recent VA treatment records associated with the claims file are dated March 2011.  The above referenced December 2007 VA treatment record is not included in the paper claims file or the Virtual VA electronic system.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Montgomery, Alabama, from December 2007, and from March 2011 to the present.  If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the January 2011 VA examination.   The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any acquired psychiatric disorder, to include PTSD and/or depressive disorder had its clinical onset during active service or is related to any in-service disease, event, or injury; specifically to include consideration of the Veteran's experiences with incoming missile fire and observing several burning bodies after airstrikes.  

The new examiner should note all relevant pathology and symptoms related to the Veteran's psychiatric disability and all indicated tests should be conducted. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete justification should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


